      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                           PLAINTIFF

 V.                                                   CAUSE NO. 3:12-CR-115-CWR-FKB-1

 MICHAEL DEWAYNE HUNT                                                             DEFENDANT

                                             ORDER

       Before the Court is Michael Dewayne Hunt’s renewed motion for compassionate release.

Docket No. 146. The Court has reviewed the presentence report, sentencing transcripts, and briefs.

For the reasons that follow, the motion is granted.

I.     Background

       In 2012, Michael Hunt was indicted on charges related to possession and distribution of

methamphetamine. He ultimately pleaded guilty to conspiracy to possess with intent to distribute

more than five grams of methamphetamine in violation of 21 U.S.C. § 846. Docket No. 55. In

2013, Hunt was sentenced to 160 months of incarceration followed by four years of supervised

release, and ordered to pay restitution in the amount of $4,700. Docket No. 73. In 2016, his

sentence was reduced to 128 months when the Guidelines range for his crime was reduced and

made retroactive. Docket No. 99.

       In a letter dated May 11, 2020, Hunt petitioned the Court for compassionate release in light

of the ongoing COVID-19 pandemic. He writes that he is 47 and suffers from Type II diabetes,

hypertension, and high cholesterol. Docket No. 139 at 2. Hunt is currently serving his sentence at

the Bureau of Prisons (BOP) low-security facility in Texarkana, Texas (FCI Texarkana).

According to Hunt’s letter, he lives with five inmates in a small cell, so he cannot practice social

distancing. Hunt says the TV rooms contain at least 100 inmates at a time, giving further
      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 2 of 10




opportunity for the virus to spread. FCI Texarkana apparently provides inmates with only one

knitted mask per week for protection. Id. at 1. At the time he wrote, Hunt states that the institution

had not tested any of the inmates for COVID-19.

         Hunt claims to have been a model prisoner with no disciplinary record, and to have “taken

many educational courses.” Docket No. 144 at 16. In his motion for reduction of sentence in 2014,

he claimed to receive good work reports from his supervisors. Docket No. 88 at 3. The BOP

website shows his scheduled release date as December 15, 2021.

         This Court could not have predicted years ago when it sentenced Hunt that 2020 would

bring a global pandemic to our shores. In less than a year, the virus known as COVID-19 has now

killed more than 315,000 Americans. See Centers for Disease Control, COVID Data Tracker,

https://covid.cdc.gov/covid-data-tracker/#cases casesper100klast7days (last accessed Dec. 22,

2020). Within the federal prison system, 168 inmates and two staff members are known to have

died from COVID-19. Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/ (last

accessed Dec. 21, 2020).1

         The BOP says it has implemented a plan to minimize the spread of the virus into and inside

its prisons, which includes suspensions of social visits, legal visits, inmate movements, and


1
  The devastating impact that COVID-19 has had within the country’s prisons is reflected in this data: “By Dec. 15,
at least 276,235 people in prison had tested positive for the illness, a 10 percent increase from the week before.” The
Marshall Project, A State-by-State Look at Coronavirus in Prisons (updated Dec. 18, 2020), https://www.the
marshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons (last accessed Dec. 22, 2020).
According to this report, 1,738 prisoners (of which 175 were federal prisoners) have died from the virus. Id. A
commission co-chaired by former Attorneys General Loretta Lynch and Alberto Gonzalez recently released an
interim report discussing the enormous challenges correctional facilities face because of the coronavirus pandemic.
“The most difficult of these is enabling people to maintain safe physical distance in shared spaces, that are smaller,
on average, than cruise ship cabins or shared bedrooms in nursing homes,” the report noted. National Commission
on COVID-19 and Criminal Justice, Sector-Specific Recommendations: Corrections, https://counciloncj.foleon.com
/covid19/report/corrections/ (last accessed Dec. 22, 2020). “Incarcerated individuals are also more likely to suffer
from chronic health conditions, such as heart disease or diabetes, which can exacerbate the impact of the disease.
Other challenges included limited medical resources as well as a daily churn of staff members, visitors, and newly
admitted individuals.” Id. Moreover, the Commission notes that the rate of COVID-19 cases in state and federal
prisons is 4.3 times higher than the overall U.S. rate and the COVID-19 mortality rate in prison is 2.1 times that of
the general population. Id.

                                                          2
       Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 3 of 10




increased social distancing for inmates where possible. Bureau of Prisons, BOP Implementing

Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed Dec. 21,

2020). These restrictions, however, do not mention any testing of staff members, who are at high

risk of contracting COVID-19 due to its rapid spread.

        Nothing has been placed in the record showing the testing regimen at FCI Texarkana. As

of this writing, public information shows that 176 out of 1017 inmates at FCI Texarkana have

active COVID-19 infections. Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/

(last accessed December 21, 2020)

II.     Legal Standard

        Hunt requests relief under the compassionate release provision of 18 U.S.C § 3582.

According to the relevant part of the statute, a court may reduce a defendant’s term of

imprisonment “upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after . . . the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A). The Court must “find[] that extraordinary

and compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id. The Court must “also

consider[] the factors set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable.” Id.

III.    Discussion

        A.     Exhaustion

        Although this Court denied without prejudice Hunt’s first motion for compassionate release

for failure to exhaust, see Docket No. 145, Hunt’s renewed motion shows that he requested

compassionate release from the warden and was neither granted nor denied, see Docket No. 146-




                                                  3
     Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 4 of 10




1. More than 30 days elapsed from that request before he renewed his motion. Accordingly, Hunt

has now exhausted his administrative remedies.

       B.      Extraordinary and Compelling Reasons

       The government argues that Hunt’s motion does not present extraordinary and compelling

reasons for compassionate release, and that the applicable policy statement, U.S.S.G. § 1B1.13,

provides no basis for a sentence reduction based on COVID-19. The portion of § 1B1.13 to which

the government points describes only four kinds of “extraordinary and compelling reasons”: (1) a

terminal illness or medical condition that “substantially diminishes” the ability of the defendant to

provide care for themselves in a correctional facility, and from which he will not recover, (2) a

defendant who is at least 65 years old and is “experiencing a serious deterioration” due to the aging

process, and has served at least 10 years or 75 percent of his sentence, whichever is less, (3) a

defendant who has minor children or an incapacitated spouse with no caregiver, or (4) another

extraordinary or compelling reason “[a]s determined by the Director of the Bureau of Prisons.”

U.S.S.G. § 1B1.13, comment (n.1).

       Hunt’s circumstances do not fall into one of these categories. But this Court has already

held that the discrepancy between the Sentencing Commission’s policy statements and Congress’s

amendment to § 3582(c)(1)(A) means that “the Sentencing Commission does not have a policy

position applicable to motions for compassionate release filed by defendants pursuant to the First

Step Act.” United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7 (S.D.

Miss. May 1, 2020). The Court concluded, consistent with many other courts to have ruled on this

issue, that district courts have the “discretion to determine what constitutes an ‘extraordinary and

compelling reason []’ on a case by case basis.” Id. (citation omitted).




                                                 4
     Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 5 of 10




        There are extraordinary and compelling reasons to consider compassionate release in this

particular case. As the government notes, COVID-19 poses significant risks to persons like Hunt

who have Type 2 diabetes and hypertension. Docket No. 140 at 2-3 (citing CDC guidance); see

also Centers for Disease Control, People with Certain Medical Conditions, Coronavirus Disease

2019,    (updated     Dec.     1,   2020)     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. Those risks have grown more concerning over

the course of the year. In October 2020, The Lancet wrote that “growing epidemiological data have

revealed [patients with diabetes] are at higher risk of severe clinical outcomes of COVID-19.”

COVID-19 and Diabetes: A Co-Conspiracy?, 8 The Lancet Diabetes & Endocrinology 801 (Oct.

1, 2020), https://www.thelancet.com/journals/landia/article/PIIS2213-8587(20)30315-6/fulltext.

Stat summarized the data as “alarming”: “After accounting for potentially relevant risk factors

such as social deprivation, ethnicity, and other chronic medical conditions, the risk of dying from

Covid-19 was still almost three times higher for people with type 1 diabetes and almost twice as

high for type 2, versus those without diabetes.” Elizabeth Cooney, Why People With Diabetes are

Being hit so Hard by Covid-19, Stat (Oct. 1, 2020), https://www.statnews.com/2020/10/01/why-

people-with-diabetes-are-being-hit-so-hard-by-covid-19/. For people under 65—like Hunt—half

of COVID deaths are linked to diabetes. Id.2

        To this, the government points to an emergency plan to claim that Hunt “has not shown

that the BOP is incapable of managing the [COVID-19] situation” so that his release would be




2
 See also World Health Organization, Report of the WHO-China Joint Mission on Coronavirus Disease 2019
(COVID-19) at 12 (Feb. 24, 2020), https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-
on-covid-19-final-report.pdf; Brian Mastroianni, Risk of Death from COVID-19 Four Times Greater for Those with
Diabetes, Healthline (April 23, 2020) https://www healthline.com/health-news/covid-19-impact-on-diabetes-
hospitalizations.

                                                       5
      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 6 of 10




warranted. Docket No. 140 at 7. It states that the plan was implemented in March 2020 “to

minimize the risk of COVID-19 transmission into and inside its facilities.”

         While the government should be recognized for implementing these protective measures,

its argument that the BOP can “manag[e] the situation” with this generalized plan is not borne out

by the data. BOP has seen more than 38,721 confirmed COVID infections among BOP inmates

and staff. Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/ (last accessed Dec.

21, 2020) (“There are 5,994 federal inmates and 1,676 BOP staff who have confirmed positive test

results for COVID-19 nationwide. Currently, 28,414 inmates and 2,637 staff have recovered.”).

Given a population of 138,198 inmates, see id., approximately 25% of all BOP inmates have had

COVID. That far exceeds the approximate 5.5% rate that the entire United States population has

seen.3

         One part of BOP’s plan jumps out. In contrast to its detailed guidance for testing inmates,

the modified operations plan does not describe any testing of BOP staff, instead choosing to do

“temperature checks” and “screening.” But that is almost a plan to not detect COVID cases, since

“[p]reliminary research indicates that undocumented cases of coronavirus, including those of

people who have not yet begun to show symptoms are responsible for a significant portion of the

virus’s transmission.” United States v. Rodriguez, 451 F. Supp. 3d 392, 404 (E.D. Pa. 2020)

(citations omitted).4




3
  Publicly-available data indicates that the United States has experienced 17.9 million infections against a population
of 328.2 million residents.
4
  Not all BOP facilities have followed BOP’s directives. See Clare Hymes, Federal Prison Didn’t Isolate Inmates
who Tested Positive for Coronavirus, Report Finds, CBS News (Nov. 17, 2020) (“[A]ccording to a new report from
the Justice Department’s inspector general, . . . FCI Oakdale did not comply with federal health guidance from the
Bureau of Prisons and CDC. . . . Some inmates who tested positive were left in their housing units for up to six days
without being isolated, the report said, and staff who supervised these inmates were not given proper personal
protective equipment.”).

                                                          6
      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 7 of 10




         Moreover, the specific living facilities that Hunt describes in his letter, with five inmates

sharing each cell, make it impossible to meet the CDC’s social distancing guidelines. Docket No.

139 at 1. Hunt states that the TV rooms at his facility contain “at least 100 inmates . . . at [a] time”,

a number which exceeds the persons Texas has allowed to gather in outside spaces, unless

specifically permitted by a Mayor or County Judge. Compare id. with Tex. Exec. Order No. GA-

28 at 3 (June 26, 2020), https://gov.texas.gov/uploads/files/press/EO-GA-28 targeted response

_to_reopening_COVID-19.pdf.

         Hunt’s concerns fairly reflect the greatly increased risk of death or hospitalization that he

will face if he contracts the virus. It is not clear why a person with these risky health conditions,

mere months left to serve, and a dangerous living situation should be required to serve the

remainder of his sentence.

         This Court previously joined “many of its sister courts in finding that, in circumstances

such as [Hunt’s], the combination of dire prison conditions and underlying health conditions that

increase the likelihood of severe illness from COVID-19 constitute an extraordinary and

compelling reason’ supporting release.” United States v. Mason, No. 3:17-CR-104-CWR-LRA-3,

2020 WL 3065303, at *2 (S.D. Miss. June 9, 2020) (citations and quotations omitted).5 Given the



5
  See, e.g., United States v. Bass, 462 F. Supp. 3d 176, 186 (N.D.N.Y. 2020) (finding “extraordinary and compelling
reason” based on defendant’s “health conditions and dire circumstances at FCI Elkton”); United States v. Foreman,
No. 19-CR-62, 2020 WL 2315908, at *2-4 (D. Conn. May 11, 2020) (finding “extraordinary and compelling reason”
based on defendant’s hypertension and age in combination with conditions at FCI Danbury); United States v.
Jenkins, 460 F. Supp. 3d 1121, 1128 (D. Colo. 2020); United States v. Pena, 459 F. Supp. 3d 544, 549-50 (S.D.N.Y.
2020) (finding “extraordinary and compelling reason” based on defendant’s hypertension and hyperlipidemia and
the presence of 43 confirmed COVID-19 cases at “the most heavily populated BOP facility”); United States v. Soto,
No. 18-CR-10086, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (finding “extraordinary and compelling
reason” based on defendant’s hypertension and 27 reported staff infections at his facility); United States v. Scparta, -
-- F. Supp. 3d ---, 2020 WL 1910481, at *2 (S.D.N.Y. Apr. 20, 2020) (finding “extraordinary and compelling
reason” based on defendant’s hypertension, age, and “shocking” conditions at FCI Butner, which had 65 infected
inmates); United States v. Sawicz, 453 F. Supp. 3d 601, 604-05 (E.D.N.Y. 2020) (finding “extraordinary and
compelling reason” based on defendant’s hypertension and conditions at FCI Danbury); Rodriguez, 451 F. Supp. 3d
at 400-04 (finding “extraordinary and compelling reason” based on defendant’s diabetes, high blood pressure, and
liver abnormalities, the outbreak at FCI Elkton, and the short period remaining on his sentence).

                                                           7
      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 8 of 10




facts above, this Court concludes that extraordinary and compelling reasons support Hunt’s motion

for compassionate release.

         C.       Safety to Others and the Community

         A defendant seeking compassionate release must also demonstrate that he “is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13. “Section 3142(g) requires the court to consider factors such as the nature and

circumstances of the charged offense, the history and characteristic[s] of the defendant, and the

nature of seriousness of the danger to a person or the community at large posed by the defendant’s

release.” United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *3 (E.D. La. Apr. 2,

2020) (citing 18 U.S.C. § 3142(g)).

         In this case, Hunt pleaded guilty to one count of conspiracy to possess with intent to

distribute. Hunt’s sentence is for a serious crime, one for which the Court imposed a significant

sentence of 160 months followed by four years of supervised release. Docket No. 81 at 54-55. This

was later reduced to 128 months based on a subsequent Guidelines reduction. Docket No. 99. The

crime to which Hunt pled was not a crime of violence, though, and his PSR deemed there to be no

identifiable victims. Docket No. 70 at 8.

         Hunt had a list of prior convictions in his PSR as well, resulting in a criminal history

category of III.6 Docket No. 81 at 46. The convictions and arrests in his criminal history were

committed over a decade ago, with the exception of dismissed charges related to an expired tag

and a suspended driver’s license from 2012. Docket No. 70 at 10-13. While his criminal history is

long, Hunt has received no disciplinary infractions since being incarcerated in November of 2012.



6
 This includes a total of four convictions and eight arrests. The majority are drug possession charges and driving
violations, but there also is a 1993 conviction for shooting into an occupied building when Hunt was 20 years old, as
well as a 1997 arrest for assault that did not result in a conviction. Docket No. 70 at 10-13.

                                                         8
     Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 9 of 10




Docket No. 139 at 2; Docket No. 144 at 16. Additionally, Hunt claims to have availed himself of

many educational programs. Id.

          The Sentencing Commission has stated that “[o]lder offenders [are] substantially less likely

than younger offenders to recidivate following release. [R]ecidivism measured by rearrest,

reconviction, and reincarceration declined as age increased.” U.S. Sentencing Comm’n, The

Effects     of   Aging   on    Recidivism    Among     Federal    Offenders    at   3   (Dec.   2017)

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/

2017/20171207 Recidivism-Age.pdf. At the age of 47, Hunt would be less likely to recidivate

than younger offenders.

          Hunt’s reply states that he would be no danger to the public, and the government has made

no argument otherwise. Based on the facts above, the Court concludes that Hunt would not be a

danger to the community. See United States v. Arroyo, No. EP-6-CR-479-PRM-1, 2020 WL

3512964, at *4 (W.D. Tex. June 23, 2020) (granting petition for early release where career

offender’s participation in rehabilitation programs, disciplinary record, age, and medical condition

made it less likely he would re-offend, and would no longer be a danger to the community).

          D.     Section 3553(a) Factors

          “Section 3553(a) requires a court to consider . . . certain factors when imposing a sentence,

including the nature and circumstances of the offense and history and characteristics of the

defendant, the need for the sentence, and the variety of sentences available.” Perdigao, 2020 WL

1672322, at *4. Because this Court sentenced Hunt, it “is intimately familiar with how these factors

apply to his circumstances.” United States v. Scparta, --- F. Supp. 3d ---, 2020 WL 1910481, at *8

(S.D.N.Y. Apr. 20, 2020). In evaluating these factors the Court must pay particular attention to the

purpose of imposing the sentence. 18 U.S.C. § 3553(a).



                                                   9
      Case 3:12-cr-00115-CWR-FKB Document 149 Filed 12/22/20 Page 10 of 10




        Hunt’s projected release date is less than a year away. With regard to the need for the

sentence imposed, one has to ask what more could be accomplished by incarcerating this middle-

aged man with these health conditions for another year in this environment. The purpose of his

sentence has been fulfilled, while the risk of serious illness or death is high if he were to remain.

The Court has considered the § 3553(a) factors in light of the extraordinary circumstances created

by the COVID-19 pandemic. Balancing the risks against the short time left to serve, the Court

concludes that compassionate release is warranted in his case.

        E.     Release Plan

        The government has requested a 14-day quarantine for Hunt. In light of the rapid spread of

the virus in prisons, the Court believes that the safer course of action would be for Mr. Hunt to

quarantine in the residence pre-approved earlier this year by the U.S. Probation Office. E.g., Kelly,

2020 WL 2104241, at *9. Upon release, he shall self-quarantine for 14 days and comply with all

state and local regulations regarding COVID-19 safety measures. The defendant shall reside at a

location approved by the Probation Office, with transportation there to be arranged in consultation

with Mr. Hunt’s counsel.

IV.     Conclusion

        For the reasons stated above, Hunt’s motion for compassionate release is granted. This

Court resentences Hunt to time served. His four-year term of supervised release shall commence

immediately upon release from incarceration. This term of supervision is subject to all of the

conditions in the original judgment, with the additional condition that upon release from BOP

custody, Hunt shall self-quarantine for 14 days.

        SO ORDERED, this the 22nd day of December, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE

                                                 10
